Citation Nr: 0923599	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA benefits.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant contends that he had active service in the U. 
S. Armed Forces in the Far East (USAFFE), including service 
as a guerilla and as a Prisoner of War (POW), that qualifies 
him for VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 administrative decision in 
which the RO determined that no new and material evidence had 
been received to establish legal entitlement to VA benefits, 
which had been originally denied in a December 2005 
administrative decision.  

The appellant was scheduled for a Central Office (CO) hearing 
on April 14, 2009 at the Board in Washington, DC.  As he 
failed to appear, his hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
eligibility for VA benefits in a December 2005 decision; the 
appellant did not appeal that decision.

2.  Evidence received since the December 2005 RO decision is 
either cumulative or redundant of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision that denied entitlement to 
eligibility for VA benefits became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2008).  

2.  As new and material evidence has not been received since 
the December 2005 RO decision that denied entitlement to 
eligibility for VA benefits, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 C.F.R. § 3.159.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The claimant must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Notice as to how 
VA assigns disability ratings and effective dates was not 
provided.  However, as the petition for eligibility for VA 
benefits has not been reopened and no effective dates or 
disability ratings assigned, any notice error is harmless.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The VCAA duty to notify was satisfied by 
way of a letter sent to the appellant in October 2007 that 
informed him of what evidence was required to reopen his 
prior claim, what evidence was required to substantiate his 
claim, and of the appellant's and VA's respective duties for 
obtaining evidence.

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VA's notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.  Although 
the October 2007 letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case in an 
SSOC issued in May 2008.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case (SOC) or a supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  

VA also has a duty to assist the appellant in the development 
of his claim.  This duty includes assisting the appellant in 
the procurement of service personnel records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that in this case 
VA has complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence.  It appears that all known 
and available records relevant to the issue on appeal have 
been obtained and are associated with the appellant's claims 
file.  The RO has attempted to verify the appellant's 
military service through the NPRC.  Significantly, the 
appellant has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Petition to Reopen

In a December 2005 administrative decision, the RO denied 
legal entitlement to VA benefits.  The December 2005 denial 
of the appellant's original claim for VA benefits was based 
on no evidence of record showing that he had the required 
military service to be eligible for VA benefits.  Although 
the appellant was informed of this decision in a 
contemporaneous letter, he did not initiate an appeal to the 
Board within one year of notification of this decision.  
Therefore, the December 2005 RO decision is final as to the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.1103.

In May 2007, the appellant petitioned to reopen the 
previously denied claim for VA benefits.  Regarding petitions 
to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decisionmakers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
RO's December 2005 decision. Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The December 2005 denied VA benefits because there was no 
evidence of record that the appellant had the required 
military service to be eligible for VA benefits.  In order to 
be eligible for benefits administered by VA, the evidence 
must establish that the individual seeking benefits is a 
veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) (2008) as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  Certain service with the Commonwealth Army of 
the Philippines, with the Philippine Scouts, and guerilla 
service is included for VA benefits purposes.  38 C.F.R. §§ 
3.40, 3.41 (2008).

Under 38 C.F.R. § 3.203(a) (2008), VA may only accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department, if the 
evidence meets the following conditions: 

        (1) The evidence is a document 
issued by the service department.  A 
copy of an original document is 
acceptable if the copy was issued by 
the service department or if the 
copy was issued by a public 
custodian of records who certifies 
that it is a true and exact copy of 
the document in the custodian's 
custody or, if the copy was 
submitted by an accredited agent, 
attorney or service organization 
representative who has successfully 
completed VA-prescribe training on 
military records, and who certifies 
that it is a true and exact copy of 
either an original document or of a 
copy issued by the service 
department or a public custodian of 
records; and 
        (2) The document contains 
needed information as to length, 
time and character of service; and 
        (3) In the opinion of the 
Department of Veterans Affairs the 
document is genuine and the 
information contained in it is 
accurate.

38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203(a), VA shall request 
verification of service from the service department.  See 38 
C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The Board denied the appellant's claim for eligibility for VA 
benefits in December 2005 because the National Personnel 
Records Center (NPRC) has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Thus, for evidence in this case 
to be considered new and material, the appellant must submit 
evidence from a United States service department showing the 
appropriate military service.

In support of his original claim, the appellant submitted a 
Certification of Prisoner of War Status from the Philippine 
National Red Cross dated September 15, 2001, an Affidavit for 
Philippine Army Personnel dated January 18, 1946, and an 
affidavit from two of his comrades attesting to the fact that 
the appellant was a World War II guerilla, and various 
statements from the appellant, including a POW questionnaire 
dated October 7, 2005, along with evidence relating to his 
medical condition.  None of these documents contain a seal 
from a United States service department.  

In a November 2005 response to a VA Form 21-3101(JF), Request 
for Information, the NPRC indicated that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In support of his petition to reopen, the appellant 
resubmitted two of the same documents previously submitted, 
along with a copy of his identification card issued by the 
Department of National Defense, Philippine Veterans Affairs 
Office (new evidence).  This evidence is either a duplicate 
of evidence previously submitted or is redundant.

In a May 2008 Memorandum for File, the RO noted that it had 
attempted to verify the appellant's active military service, 
but that the NPRC was unable to verify service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In this memorandum, the RO noted that documents issued by the 
Philippine Army or Philippine Veterans Affairs Office (with 
the exception of Form 23, Affidavit for Philippine Army 
Personnel) are of no value in establishing service unless 
they contain personal data that is substantially different 
than what VA has provided to the U.S. Army Reserve Personnel 
Command (ARPERSOM).  Thus, the evidence provided by the 
appellant in support of reopening his claim is redundant 
and/or cumulative of evidence already in the claims file at 
the time of the original denial, and fails to raise a 
reasonable possibility of substantiating his claim.  For this 
reason, the additional evidence is not material.  38 C.F.R. § 
3.156(a).

Accordingly, as new and material evidence has not been 
received, the appellant's prior claim for eligibility for VA 
benefits is not reopened.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).


ORDER

As new and material evidence has not been received, reopening 
of the claim for legal entitlement to VA benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


